      Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 1 of 10 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 WILLIAM LONG, Individually and For Others                   Case No. ______________
 Similarly Situated,

 v.                                                          JURY TRIAL DEMANDED

 JOHN BURNS CONSTRUCTION COMPANY


                                           COMPLAINT

                                              SUMMARY

       1.      John Burns Construction Company (JBCC) failed to pay William Long (Long) and

other workers like him, overtime as required by the Fair Labor Standards Act (FLSA).

       2.      Instead, JBCC paid Long and other workers like him, the same hourly rate for all hours

worked, including those in excess of 40 in a workweek (or, “straight time for overtime”).

       3.      Long brings this lawsuit to recover unpaid overtime wages and other damages owed

under the FLSA.

                                     JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) because this Action involves a federal question under the FLSA.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Division.

       6.      Long resides and worked for JBCC in this District and Division.

                                            THE PARTIES

       7.      During the relevant period, Long was an hourly employee of JBCC. Throughout his

employment with JBCC, Long was paid the same hourly rate for all hours worked (including those

                                                   1
      Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 2 of 10 PageID #:1



hours in excess of 40 hours in a single workweek) with no overtime compensation. His written consent

is attached as Exhibit A.

        8.        JBCC paid Long straight time for overtime regardless of whether he was classified as

an independent contractor or a W-2 employee.

        9.        Long brings this Action on behalf of himself and other similarly situated workers who

were paid by JBCC’s “straight time for overtime” system regardless of classification.

        10.       The class of similarly situated employees sought to be certified as a collective action

under the FLSA is defined as:

        All individuals that performed work on behalf of JBCC during the past 3 years
        who were paid straight time for overtime (the Putative Class Members).

        11.       Plaintiff seeks conditional and final certification of this Putative Class in this collective

action under 29 U.S.C. § 216(b).

        12.       JBCC is a for profit corporation incorporated in Illinois. JBCC may be served with

process by serving its registered agent, William J. O’Malley at 17601 Southwest Highway, Orland Park,

Illinois 60467.

                                             FLSA COVERAGE

        13.       At all times hereinafter mentioned, Long was an employee within the meaning of

Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

        14.       At all times hereinafter mentioned, JBCC was and is an employer within the meaning

of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        15.       At all times hereinafter mentioned, JBCC was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        16.       At all times hereinafter mentioned, JBCC was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the
                                                       2
        Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 3 of 10 PageID #:1



FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

         17.    JBCC has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that have been

moved in or were produced for commerce, such as hand tools, automobiles, computers, and cell

phones.

         18.    At all times hereinafter mentioned, Long and the Putative Class Members were

engaged in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

         19.    JBCC’s misclassification of Long and the Putative Class Members as independent

contractors does not alter their status as employers for purposes of this FLSA collective action.

                                                  FACTS

         20.    JBCC provides key services in general contracting, electrical infrastructure,

telecommunications, and site utilities. https://www.jbconstructionco.com/about/ (last visited

September 5, 2019).

         21.    In order to provide services to its clients, JBCC hires employees and independent

contractors it pays on an hourly basis.

         22.    Long worked for JBCC as a Task Manager.

         23.    Long was employed by JBCC from the beginning of October of 2018 until March of

2019.

         24.    Long was an hourly employee of JBCC.

                                                    3
      Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 4 of 10 PageID #:1



         25.   Long was also classified as an independent contractor by JBCC during this time.

         26.   Regardless of classification, Long’s job duties were the same.

         27.   JBCC paid Long $75.00 for every approved hour worked.

         28.   Long reported the hours he worked to JBCC on a regular basis.

         29.   If Long worked under 40 hours, he was only paid for the hours he worked.

         30.   But Long normally worked more than 40 hours in a week.

         31.   For example, in the one-week pay period ending on March 25, 2019, Long worked 64

hours.

         32.   Long was paid his regular hourly rate of $75 for all 64 hours he worked that week.

         33.   The hours Long worked are reflected in JBCC’s payroll records.

         34.   As shown, JBCC paid Long the same hourly rate for all hours worked, including those

hours in excess of 40 hours in a single workweek.

         35.   JBCC did not pay Long overtime for all hours worked in excess of 40 hours in a single

workweek.

         36.   Rather than receiving time and a half as required by the FLSA, Long only received

“straight time” pay for overtime hours he worked.

         37.   This “straight time for overtime” payment scheme violates the FLSA.

         38.   JBCC was aware of the overtime requirements of the FLSA.

         39.   JBCC nonetheless failed to pay certain hourly employees, such as Long, overtime.

         40.   Very little skill, training, or initiative, in terms of independent business initiative, was

required of Long to perform his job duties.




                                                    4
      Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 5 of 10 PageID #:1



        41.     Indeed, the daily and weekly activities of Long and the Putative Class Members were

routine and largely governed by standardized plans, procedures, and checklists created or mandated

by JBCC.

        42.     Virtually every job function performed by Long and the Putative Class Members was

pre-determined by JBCC and/or its clients, including the tools to use at a job site, the data to compile,

the schedule of work, and related work duties.

        43.     Long and the Putative Class Members were generally prohibited from varying their

job duties outside of the pre-determined parameters.

        44.     Long and the Putative Class Members performed routine manual and technical job

duties that were largely dictated by JBCC.

        45.     Long and the Putative Class Members perform substantially similar job duties and are

subjected to similar policies and procedures which dictate the day-to-day activities performed by each

person regardless of their classification as an employee or independent contractor.

        46.     Regardless of their classification, Long and the Putative Class Members worked similar

hours and were denied overtime because of the same illegal pay practice.

        47.     JBCC and the Putative Class Members regularly worked in excess of 40 hours each

workweek.

        48.     JBCC did not pay Long and the Putative Class Members on a salary basis.

        49.     JBCC paid Long and the Putative Class Members “straight time for overtime”

regardless of their classification as employees or independent contractors.

        50.     JBCC failed to pay Long and the Putative Class Members overtime for hours worked

in excess of 40 hours in a single workweek.




                                                   5
      Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 6 of 10 PageID #:1



        51.     JBCC knew, or acted with reckless disregard for whether, Long and the Putative Class

Members were misclassified as exempt.

        52.     JBCC’s failure to pay overtime to these hourly workers regardless of classification was,

and is, a willful violation of the FLSA.

                                 COLLECTIVE ACTION ALLEGATIONS

        53.     The illegal pay practices JBCC imposed on Long were imposed on the Putative Class

Members.

        54.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

        55.     Numerous other individuals who worked with Long were paid in the same manner,

performed similar work, and were not properly compensated for all hours worked as required by

federal wage laws.

        56.     Based on his experience and tenure with JBCC, Long is aware that JBCC’s illegal

practices were imposed on the Putative Class Members.

        57.     Regardless of classification, the Putative Class Members were not paid overtime when

they worked more than 40 hours per workweek.

        58.     JBCC’s failure to pay overtime at the rates required by federal law result from generally

applicable, systematic policies, and practices which are not dependent on the personal circumstances

of the Putative Class Members.

        59.     Long’s experiences are therefore typical of the experiences of the Putative Class

Members.

        60.     The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent collective treatment.

                                                   6
       Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 7 of 10 PageID #:1



        61.     Long has no interests contrary to, or in conflict with, the Putative Class Members.

        62.     Like each Putative Class Member, Long has an interest in obtaining the unpaid

overtime wages owed under federal law.

        63.     The precise size and the identity of other Putative Class Members is ascertainable from

the business records, tax records, and/or employee or personnel records maintained by JBCC.

        64.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        65.     Absent a collective action, many Putative Class Members will not obtain redress of

their injuries and JBCC will reap the unjust benefits of violating the FLSA.

        66.     Furthermore, even if some Putative Class Members could afford individual litigation

against JBCC, it would be unduly burdensome to the judicial system.

        67.     If individual actions were required to be brought by each Putative Class Member, it

would necessarily result in a multiplicity of lawsuits and would create hardship to Putative Class

Members, to JBCC, and to the Court.

        68.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members and provide for judicial consistency.

        69.     The questions of law and fact common to each Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether JBCC required Long and the Putative Class Members to work more

                        than 40 hours during individual workweeks;

                b.      Whether JBCC’s decision to pay Long and the Putative Class Members straight

                        time for overtime was made in good faith;

                                                    7
      Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 8 of 10 PageID #:1



                c.      Whether JBCC paid Long and the Putative Class Members on a salary basis;

                d.      Whether JBCC failed to pay Long and the Putative Class Members at a rate of

                        one and one-half times their regular rates of pay when they worked more than

                        40 hours in a single workweek;

                e.      Whether JBCC’s decision to classify Long and the Putative Class Members as

                        independent contractors was made in good faith;

                f.      Whether JBCC’s decision to classify Long and the Putative Class Members as

                        independent contractors was willful;

                g.      Whether JBCC’s violation of the FLSA was willful; and

                h.      Whether JBCC’s illegal pay practices were applied to Long and the Putative

                        Class Members.

        70.     Long and the Putative Class Members sustained damages arising out of JBCC’s illegal

and uniform employment policy.

        71.     Long knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        72.     Long will fairly and adequately represent and protect the interests of the Putative Class

Members.

        73.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                           CAUSE OF ACTION

        74.     By failing to pay Long and the Putative Class Members overtime at one-and-one-half

times their regular rates of pay, JBCC violated the FLSA’s overtime provisions.

                                                     8
        Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 9 of 10 PageID #:1



         75.      JBCC owes Long and the Putative Class Members overtime pay at the proper overtime

rate.

         76.      Because JBCC knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, JBCC owes these wages for at least the past three years.

         77.      JBCC is liable to Long and the Putative Class Members for an amount equal to all

unpaid overtime wages as liquidated damages.

         78.      Long and the Putative Class Members are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

                                               JURY DEMAND

         79.      Long demands a Jury trial.

                                                 PRAYER

         80.      Long prays for relief as follows:

               a. An order allowing this action to proceed as a collective action under the FLSA and

                  directing notice to all the other hourly workers like him;

               b. A judgment finding JBCC liable to Long and the Putative Class Members for unpaid

                  overtime and an equal amount as liquidated damages;

               c. An order awarding attorneys’ fees, costs, expenses, and judgment interest; and

               d. An award of such other and further relief as may be necessary and appropriate.




                                                      9
     Case: 1:19-cv-05976 Document #: 1 Filed: 09/06/19 Page 10 of 10 PageID #:1



                                           Respectfully submitted,

                                           By: /s/ Douglas M. Werman
                                              One of Plaintiff’s Attorneys
Michael A. Josephson
Richard M. Schreiber
JOSEPHSON DUNLAP, LLP
11 Greenway Plaza, Suite 3050
Houston, Texas 77046
(713) 352-1100

Richard (Rex) J. Burch
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
(713) 877-8788

Douglas M. Werman
Maureen A. Salas
WERMAN SALAS P.C.
77 West Washington, Suite 1402
Chicago, Illinois 60602
(312) 419-1008

Attorneys for Plaintiff and Others Similarly Situated




                                              10
